DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of Group I, drawn to a composition comprising protocatechuic acid, water, and a mechanical nasal spray, in the reply filed on 5/12/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-21 are pending.  Claims 8-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-7 are examined herein insofar as they read on the elected invention and species.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/453,432; over claims 1-8, 17-20 of copending Application No. 17/470,436; over claims 1-12 of copending Application No. 17/659,907.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising protocatechuic acid, a stabilizer, and water in a spray or for use as a spray.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,004,706; over claims 1-12 of U.S. Patent No. 10,772,860; over claims 1-20 of U.S. Patent No. 10,959,969; over claims 1-25 of U.S. Patent No. 11,266,145.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising protocatechuic acid, a stabilizer, and water in a spray or for use as a spray.




Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claims 4-5 recites the limitation "the stabilizer" in claim 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Patent Application 2012/0328710 A1).
Huang et al. teach a site-activated binding system comprising a phenolic compound bound to a reactive oxygen species, which selectively increase the bioactivity of phenolic compounds at target sites (abstract).  The system functions as an antimicrobial to target and bind or exclude unwanted materials to treat health conditions, maintain health, and supplement the health and nutrition of the subject (paragraph 0007).  A preferred phenolic compound is protocatechuic acid (paragraph 0073).  The targeted action of the binding system allows for the administration of surprisingly low effective doses of the phenolic compounds (paragraph 0118).  The amount of the active agents may be about 0.01% to about 1% (paragraph 0164) or at least 5%, 10%, 15%, 20%, 25%, 30% (paragraph 0148).  The binding system can be administered in the form of a nasal spray (paragraphs 0126-0127, 0144-0145).  Pharmaceutical carriers, such as water (paragraph 0153) and/or propylene glycol (paragraph 0156), as well as stabilizers (paragraph 0158), are also taught.
It is noted that the limitation regarding “for inactivating a virus” is given little patentable weight since the instant claims are drawn to composition and not a method of use.  It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application 2012/0328710 A1), as applied to claims 1-3, 6-7, in view of Namburi et al. (US Patent Application 2006/0120967 A1).
The instant claims are directed to a composition comprising protocatechuic acid, water, a mechanical nasal spray, and the stabilizers, sodium benzoate and glycerin.  
Huang et al. teach as discussed above, however, fail to disclose the stabilizers, sodium benzoate and glycerin.  
Namburi et al. teaches a nasal spray antimicrobial composition (abstract and paragraph 0002).  The composition includes an antimicrobial preservative used to inhibit microbial growth in the composition when being stored for long period of time.  A preferred antimicrobial preservative is sodium benzoate (paragraph 0013).  The composition may also comprise an alcohol co-solvent, such as glycerin (paragraph 0015).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to take the composition comprising protocatechuic acid, as taught by Huang et al., and add sodium benzoate and glycerin, as taught by Namburi et al. 
A person of ordinary skill in the art would have been motivated to add sodium benzoate because of the beneficial physical properties of inhibiting microbial growth in a pharmaceutical nasal spray composition so as to avoid contamination and to administer a sterile composition to the respiratory tract.  Furthermore, a person of ordinary skill in the art would have been motivated to add glycerin because it is a well-known co-solvent that is readily used in nasal spray compositions.  Therefore, the skilled artisan would have had a reasonable expectation of successfully formulating a nasal spray composition comprising protocatechuic acid, water, sodium benzoate, and glycerin.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627